Citation Nr: 0819615	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  07-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for cervical 
spondylosis as secondary to a back strain.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had military service from September 1989 to 
February 1990.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that also denied service connection for 
post-operative sinusitis.  The veteran submitted a timely 
notice of disagreement as to that matter and the March 2007 
statement of the case addressed the claim.  However, in June 
2007, the RO granted service connection and a compensable 
disability evaluation for chronic sinusitis that represents a 
full grant of the benefits sought as to that issue.  At that 
time, the RO also granted the veteran's claim for a total 
rating based upon individual unemployability due to service-
connected disabilities.

In December 2007, the Board remanded the veteran's case to 
the RO to comply with his request to testify during a hearing 
before a Veterans Law Judge at the RO.

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board also notes that, in an unappealed February 2005 
rating decision, the RO denied entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  The February 2006 decision on appeal denied service 
connection for a back strain.  Where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required. See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a 
new claim).  See also Boggs v. Peake, No. 2007-7131 (Fed. 
Cir. Mar. 26, 2008) (to the effect that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed diease or injury; and the two 
claims must be considered independently).  In view of Boggs, 
the Board will consider the veteran's claim for service 
connection for a back strain on a de novo basis. 


FINDINGS OF FACT

1.	The objective and probative medical evidence 
preponderates against a finding that any currently 
diagnosed back disorder is related to the veteran's 
period of active military service.  Acute pre-service 
and in-service pathology resolved without continuing 
residual impairment.

2.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed cervical spondylosis is related to the 
veteran's active military service, including as due to a 
back strain. 


CONCLUSIONS OF LAW

1.	A chronic back disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.	Cervical spondylosis, including as due to a back strain, 
was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007); Allen v. Brown, 7 Vet. App. 
439 (1997).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March 2006 
and March 2007 letters, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claims for 
service connection for a back strain and cervical spondylosis 
are being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 

In a March 2006 letter, issued prior to the September 2006 
rating decision, and in the March 2007 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating him claims under the VCAA and the effect of 
this duty upon him claims.  

The Board notes that the March 2006 letter considered the 
veteran's claim as a request to reopen the previously denied 
claim for service connection for degenerative joint disease 
of the lumbar spine that is different from the issue 
currently on appeal.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); see also Boggs v. Peake, supra.  The March 2007 
letter addressed the claim for service connection for a back 
disorder but also provided the requisite information needed 
to reopen the previously denied claim.  Thus, to the extent 
these VCAA letters are inadequate and the Board must consider 
whether this error prejudiced the veteran.  See Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).

The Board has reviewed the record to determine whether the 
veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (to the effect that actual knowledge is 
established by statements or actions of the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim) (emphasis added).

In this regard, the Board finds that the lay evidence of 
record reflects that the veteran was fully aware of the 
requirements for substantiating a claim for service 
connection for back strain.  This is so, because, in support 
of his claim, the veteran provided his oral testimony and 
written statements, and a written statement from a former 
teacher, to the effect that the veteran was an outstanding 
athlete in eighth grade.  The veteran also submitted copies 
of private and VA medical records regarding his treatment for 
back pain and a February 2006 signed medical release for VA 
to obtain private medical records.  His oral and written 
statements addressed the history of his claimed back strain.  
Thus, it cannot be disputed that the veteran had actual 
knowledge of the evidence needed to support his claim. 

Moreover, the Board notes that the veteran was notified of 
the applicable provisions of 38 C.F.R. § 3.303 in the March 
2007 statement of the case.  This issuance was followed by a 
supplemental statement of the case issued in June 2007 that 
represented VA action that served to render any pre-
adjudicatory notice error non-prejudicial.

Thus, for all the above reasons, the Board concludes that any 
notice errors with regard to de novo service connection are 
not prejudicial as they did not affect the "essential 
fairness of the adjudication".  See Sanders v. Nicholson, 
487 F.3d at 889. 

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  VA and non-VA medical records 
were obtained, and the veteran was afforded a VA examination 
July 2006 and testified during a hearing before the 
undersigned in February 2008.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Finally, the Board notes that, according to a May 2006 
administrative decision from the Social Security 
Administration (SSA), the veteran was found to be totally 
disabled and unable to work due to disorders that included a 
back disorder.  Nevertheless, it has not been averred that 
the records supporting such decision serve to establish that 
the claimed condition had its onset in service or is 
otherwise related thereto.  This determination would be based 
on the current status of disabilities including the back, and 
would not be probative as to etiology of the back disorder.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In written statements, and during his testimony at his 
February 2008 Board hearing, the veteran maintained that he 
injured his back prior to entering service that caused muscle 
spasms and back pain that were treated with ice and physical 
therapy.  He said he re-injured his back in service during a 
slip and fall accident for which he was treated for similar 
symtoms and leg numbness.  He testified that, within a year 
of his discharge from service, he was treated for back pain 
in the emergency room of the Radford Community Hospital in 
Radford, Virginia.  He was told he had a sprain and given 
medication.  He was to go back if he needed more medication.  
Subsequently, he was told by Dr. S., a general practitioner 
in Radford, that he had anklyosing spondylitis.  His current 
symtoms included spasms, low back pain, and leg numbness.

Service medical records reveal that, on a report of medical 
history completed in August 1989, when he was examined for 
enlistment into service the veteran reported a back injury in 
May 1989.  It was "noted" by the examiner.  On actual 
examination, there was a normal spine found.  

An orthopedic consultation report dated that same day, in 
August 1989, indicates that the veteran was treated for his 
back problem until early August 1989.  According to this 
report, the veteran slipped and fell, twisting his back.  He 
was treated in Radford, Virginia, and diagnosed with a lumbar 
strain that caused him to miss about a month of work.  He had 
complete resolution of his symtoms with no pain or 
restriction of activity.  Physical examination of the lumbar 
spine revealed full range of motion without any restrictions, 
with no subjective complaints on range of motion, no spasm, 
deformity or tenderness.  Heel and toe walking were done 
without difficulty.  Straight leg raising was negative at 90 
degrees, bilaterally, and neurological examination revealed 
no deficits in either lower extremity.  X-rays taken at the 
time were essentially normal and showed no evidence of recent 
or old fracture or dislocation.  There were no degenerative 
changes, no congenital abnormalities, and no soft tissue 
abnormalities.  The diagnosis was status post lumbar sprain 
syndrome, resolved.  The veteran was considered fit for 
unrestricted active duty.

The service medical records further reveal that, in September 
1989, the veteran slipped on a wet step and fell backwards 
while carrying a container that fell on top of him.  He was 
hospitalized for several days and treated for a lumbosacral 
sprain.  Subsequent clinical records reflect his complaints 
of back pain and spasm.  An October 1989 record indicates 
that the veteran had mechanical back pain.  A lumbosacral 
sprain was also noted.  He complained once of a sensation 
into the left leg.  Testing revealed no pertinent 
neurological findings and mechanical low back pain was noted 
and he was to go to physical therapy.  There appear to be no 
pertinent entries in the service treatment records after 
October 1989.  A January 1990 record reflects that, upon 
results of a psychiatric evaluation, it was recommended that 
the veteran be separated from service.  No reference to back 
pathology is made in this document.  A separation examination 
report is not of record.

Post service, as noted above, the veteran testified that 
within a year of his discharge from service in February 1990, 
he was treated at the Radford Community Hospital emergency 
room for back pain.  He reported that he was given medication 
for a strain and told to return as needed.  There is no 
indication that he returned.  It is reported that this 
hospital has since changed names.  There is no indication 
that the records have been obtained, or that they could be.  
As will be discussed below, even assuming that this treatment 
was rendered as reported, it does not provide a basis for 
granting this claim, thus delay to attempt to obtain these 
records is not indicated.

The veteran gave a history of falling in 2000 and 
subsequently developed back problems, according to an April 
2005 VA outpatient record.

Results of a private magnetic resonance image (MRI) of the 
lumbar spine taken in July 2002 were unremarkable.  It was 
noted that there was an MRI from June 1998, which correlated 
with the more recent study and showed no abnormality.

The records in the claims file also show that the veteran 
sustained work-related injuries.  In a June 16, 2003 office 
record, R.B.S., M.D., an orthopedist, noted that the veteran 
reinjured his back on June 9, 2003 when he slipped on a 
grassy bank and fell on his back that increased his back 
symtoms.  It was further noted that on June 12, 2003, he fell 
on his chest wall.  In an August 2003 office record, Dr. 
R.B.S. diagnosed residual low back strain along with chronic 
mid-back pain related to pre-existing anklyosing spondylitis.  
There was no history of continued back problems related to 
service.

A September 2004 VA examination report indicates that results 
of x-rays showed no evidence of ankylosing spondylitis with 
some mild spondylosis of L4-L5 and normal sacroiliac joints.  

A February 23, 2005 record from HTPN Work Injury Management 
indicates that the veteran said he was injured on the job in 
August 2004 when he slipped on the grass and injured the 
right side of his low back; his diagnosis was lumbar strain. 

The April 2005 VA outpatient record also shows that the 
veteran saw multiple private and VA orthopedic surgeons for 
back pain.  He said MRIs were performed and he was told he 
had ankylosing spondylitis.  He also had neck pain that 
radiated into his arms.  The assessment included neck and low 
back pain both with radiculopathy.

X-rays of the veteran's cervical spine taken by VA in April 
2005 showed mild cervical spondylosis with mild neural 
foraminal narrowing.

An April 2005 VA radiology report indicates that x-rays of 
the veteran's lumbar spine and pelvis revealed a normal 
lumbosacral spine and normal sacroiliac joints.  It was noted 
that osteophytic changes at the T12-L1 level on the left were 
within normal limits for the aging process and did not 
represent ankylosing spondylitis.

The veteran was seen in the VA outpatient rheumatology clinic 
in May 2005 regarding his longstanding back pain and said a 
private physician, Dr. S., indicated that he had ankylosing 
spondylitis.  The veteran said his back pain started as a 
teenager when he fell down a hill and then fell again in 
service, and was told he had spurs from the previous fall.  
He fell again at the Radford Arsenal, was evaluated by Dr. 
S., and had positive blood tests (apparently for ankylosing 
spondylitis).  The veteran continued to have back pain, worse 
in the upper lumbar and the thoracic spine.  It was noted 
that an MRI performed in October 2004 revealed spondylosis of 
the lumbar spine and x-rays performed in August 2004 were 
normal.  X-rays of the veteran's thoracic spine taken at the 
time, in May 2005, showed anterior wedging deformities at the 
T10 and T11 levels.  The radiologist was unsure of the 
chronology and was unable to rule out pathological fractures.  
Clinical correlation was needed.

The May 2005 VA rheumatology clinic record further reflects 
that a VA physician reviewed the veteran's x-rays and said 
they suggested that the veteran had diffuse idiopathic 
skeletal hyperostosis (DISH) rather than anklyosing 
spondylitis, with normal sacroiliac joints.  It was noted 
that the veteran had some straightening of the lumbosacral 
spine on x-ray and had some squaring of the vertebral bodies.

In a later dated May 2005 VA medical record, it was noted 
that the same VA physician sent the veteran a letter advising 
that a review of his x-rays indicated he appeared to have 
DISH rather than ankylosing spondylitis.  The physician said 
DISH was a form of degenerative arthritis treated differently 
from ankylosing spondylitis.  An additional x-ray of the 
veteran's sacroiliac joints was advised.

A June 2005 VA medical record indicates that the veteran fell 
from a ladder two weeks earlier and was treated for a left 
thigh wound in a local emergency room.  His right hip was x-
rayed at the time and found to be essentially fine.   

A June 2005 VA radiology report indicates the veteran was 
evaluated in the rheumatology clinic for possible ankylosing 
spondylitis and his sacroiliac joints needed evaluation  
Results of x-rays of his pelvis were essentially normal.

In August 2005, a VA physician reported that x-rays of the 
veteran's sacroiliac joints were normal and the veteran's 
back pain was related to DISH, a degenerative process that 
can be confused with ankylosing spondylitis and is of unknown 
cause.  The physician said that he tried to find the 
veteran's records from his outside doctor but was advised 
that they were unavailable.

A VA examination was performed July 2006.  The examiner noted 
that the veteran's medical records were unavailable for 
review.  Upon clinical examination, the diagnoses were back 
strain with no radiographic evidence of pathology and mild 
cervical spondylosis related to the lumbar spine.  In the 
examiner's opinion, the veteran's currently diagnosed back 
disorder was not caused by or a result of military treatment 
in September 1989.  An August 2006 addendum was prepared by 
another VA examiner who reviewed the veteran's claims file 
and also opined that the veteran's current back condition was 
not related to service.
 
A March 2007 VA medical record indicates that results of a 
MRI of the veteran's back were normal and the veteran's back 
pain was mostly mechanical.

III.	Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law as interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089 (Fed. Cir. 2004).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, however, the Court of 
Appeals for the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must now 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. at 1096.

A. Back Strain

The veteran has contended that service connection should be 
granted for a back strain or other pathology.  He has 
variously indicated that he sustained a back injury prior to 
entering service.  However, the competent medical evidence 
reflects that, when examined for entry into service in August 
1989, results of an orthopedic examination performed at the 
time were normal and a back abnormality was not noted.  Thus, 
it is concluded that there was no chronic back disorder shown 
prior to entry into service.

Service medical records reveal another strain in service, 
that appears to have resolved without clinical residuals.  He 
had conservative treatment into October 1989, but did not 
have any thereafter, and back pathology was not the reason he 
was released from active duty.  He has reported treatment for 
a strain in the first post-service year, but after the 
initial treatment that was reported, no other continuing 
treatment.  An MRI as late as 1998 was interpreted as normal.  
As the appellant had an onset of back problems thereafter, 
there was no clinical history of back pain since service, but 
rather back problems were relate to a variety of post-service 
incidents.

Further, although the evidence shows that the veteran 
currently has complaints of back pain, variously diagnosed as 
DISH and a back strain, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  As noted, the record 
reflects that, although he sustained an acute back injury in 
service and was treated for mechanical back pain, the first 
post service evidence of record of back pain is from 2000 (as 
noted in the April 2005 VA medical record) more than 10 years 
after the veteran's separation from service.  As well, the 
records are replete with a history of post-service 
intercurrent back injuries, including in June 2003, august 
2004, and June 2005.  Furthermore, in July and August 2006, 
VA examiners opined that the veteran's back strain was 
unrelated to service and, in March 2007, a VA physician 
reported normal MRI findings and only mechanical back pain.  
See e.g., Degmetich; Brammer; Rabideau, supra.  In short, no 
medical opinion or other medical evidence relating the 
veteran's back strain to service or any incident of service 
has been presented.



B. Cervical Spondylosis

The veteran also seeks service connection for cervical 
spondylosis as secondary to a back strain.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a non-service- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2007)).

As set forth in detail above, service connection is not in 
effect for a back strain.  Hence, the veteran's claim for 
service connection for cervical spondylosis as secondary to a 
back strain has no basis and must be denied.

C. Both Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed back strain and cervical spondylosis.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed back strain and cervical spondylosis.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
back strain and cervical spondylosis as due to the back 
strain.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
back strain and cervical spondylosis due to the back strain 
is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disorder is denied.

Service connection for cervical spondylosis as secondary to a 
back strain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


